DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/189,132 was filed on 03/01/2021, and claims foreign priority to JP2020-144745, filed 08/28/2020.  The foreign application is not in English. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Filing Dates for the Claims — All Claims Not Entitled to Priority Date
To be entitled to the filing date of a foreign priority application that is not in English, applicant must file accurate English translations and demonstrate the subject matter in the foreign application satisfies both the written description requirement and the enablement requirement of 35 U.S.C. 112(a). MPEP §2304.01; see also, MPEP 2152.01, scenario (D). To demonstrate compliance with 35 U.S.C. 112(a), applicant should point to support for their claimed subject matter in their translations. 
Applicant has not yet complied with one or more conditions to actually be entitled to benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) as follows: 
•	Foreign application priority claim not perfected. An English translation of the non-English language foreign application and a statement that the translation is accurate in accordance with 37 CFR 1.55 is required to perfect the claim for priority under 35 U.S.C. 119 (a)-(d). See MPEP §2304.01. The foreign application must adequately support the claimed subject matter, meaning it must satisfy the written description and enablement requirements of 35 U.S.C. 112(a).

Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 06/06/2022 is
acknowledged.  Claims 1-8, 12-13, and 16-17 are examined, while claims 9-11, 14-15, and 18-20 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shape of the fourth bonding wire is different from that of the adjacent first bonding wire” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: “wherein the first semiconductor memory chip and the second semiconductor memory chip having” is grammatically incorrect, and should read “wherein the first semiconductor memory chip and the second semiconductor memory chip have”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 20210351152 A1).
Regarding claim 1, Zhang discloses a semiconductor device (100, fig 1A), comprising: 
a substrate (104) having a first terminal (right-hand 116 fig 1A; 116b2 fig 1B); 
a first semiconductor memory chip (D9, of memory para 0012) on the substrate and having a first pad (114 on D9, fig 1A); 
a second semiconductor memory chip (D13) on the first semiconductor memory chip and having a second pad (114 on D13); 
a first bonding wire (120s to 120m, fig 1A) that connects to the first terminal and both the first pad and the second pad; 
and a second bonding wire (120L) that connects to the first terminal and one of the first pad or the second pad from a coordinate position offset from a coordinate position of the first bonding wire (coordinate positions 120L and 120s offset in x direction, annotated fig 1a; see also para 0022, size and number of pads adjustable for multiple wires).

    PNG
    media_image1.png
    561
    650
    media_image1.png
    Greyscale


	Regarding claim 2, Zhang discloses that the first bonding wire and the second bonding wire form a circuit loop (para 0017; die pads 114 connected to power supply contact pad by both 120M and 120L.)
Regarding claim 3, Zhang discloses that the first and second pads are both a power supply pad or a ground pad (both are VDD or GND, para 0017).
Regarding claim 6, Zhang discloses that the first pad and the second pad are each a power supply pad (both are VDD or GND, para 0017).
Regarding claim 7, Zhang discloses that the first pad and the second pad are each a ground pad (both are VDD or GND, para 0017).
	Regarding claim 8, Zhang discloses the first semiconductor memory chip and the second semiconductor memory chip having substantially identical circuit designs (both chips are memory die, para 0012) and the first and second pads have the same function as one another within the respective circuit designs (both are power supply, para 0017).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12, 13, 16, 17 are rejected under 35 U.S.C. 103 as being obvious over Zhang (US 20210351152 A1). 
Regarding claim 12, Zhang discloses a semiconductor device (100, fig 1A), comprising: 
a wiring substrate (104, fig 1B) having a plurality of terminals (116a2, 116b2, top and bottom 116) including a first terminal (bottom 116), a second terminal (116a2), and a third terminal (116b2) aligned in a row (first, second, third terminals, aligned in Y direction, annotated fig 1B), the third terminal being between the first and second terminals in the row and adjacent to at least one of the first and second terminals (third terminal is center, annotated fig 1B); 
a first chip (D9) mounted on the wiring substrate and having a plurality of pads (row of 114) on an upper surface thereof, the plurality of pads including a first pad (bottom 114), a second pad, and a third pad aligned in row (first, second, third pads, aligned in Y direction, annotated fig 1B), the third pad being between the first and second pads in the row and adjacent to at least one of the first and second pads (third pad is center, annotated fig 1B); 
a second chip (D13) stacked on (above) the upper surface of first chip and having a plurality of pads on an upper surface thereof, the plurality of pads including a fourth pad, a fifth pad, and a sixth pad aligned in row (fourth, fifth, sixth pads, aligned in Y direction, annotated fig 1B), the sixth pad being between the fourth and fifth pads in the row and adjacent to at least one of the fourth and fifth pads (sixth pad is center, annotated fig 1B); 
a first bonding wire (bottom 120) connecting to the first terminal, the first pad, and the fourth pad; 
a second bonding wire (120m1) connecting to the second terminal, the second pad, and the fifth pad; 
a third bonding wire (120m2) connecting to the third terminal, the third pad, and the sixth pad; 
and a fourth bonding wire (120L1) connecting to the second terminal and one of the second pad or the fifth pad (fifth pad) but not both from a coordinate position offset (coordinate position offset, annotated fig 1A).
The embodiment of Zhang Fig 1a does not disclose that the offset is along a direction of the row from a coordinate position of the second bonding wire. (The offset is in the x direction, rather than the Y direction in which the row extends.)
Nevertheless, Zhang discloses this feature in another embodiment.  Figs 2B1 and 2B2 disclose an offset which is along a direction of the row (Y direction) from a coordinate position of the second bonding wire (bond pads 206a and 206b, which have wires offset in the Y direction.)
It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to offset the wirebonds, where two or more wires contact one pad, in the Y direction rather than the Z direction because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of offsetting the wirebonds and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07. 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 

    PNG
    media_image1.png
    561
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    780
    media_image2.png
    Greyscale

Regarding claim 13, Zhang further discloses that the fourth bonding wire (120L1) connects to the fifth pad (fifth pad, annotated fig 1b).
Regarding claim 16, Zhang further discloses that the first terminal (bottom 116, fig 1b) is at a start of the row of the plurality of terminals (more terminals extend in +y direction; no more terminals extend in -y direction, fig 1b).
Regarding claim 17, Zhang discloses that only the third terminal (116b2) is between the first (bottom 116) and second terminals (116a2) in the row (fig 1b).

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over Zhang (US 20210351152 A1) as applied to claim 1 above and in view of Katagiri (US 20120119387 A1).
Regarding claim 4, Zhang discloses that the substrate has a second terminal (top 116, fig 1B) and a third terminal (116a2), 
the first semiconductor memory chip has a third pad (top 114 on D9) and a fourth pad (second-to-top 114 on D9), 
the third terminal is between the first terminal and the second terminal and adjacent to at least one of the first and second terminals (fig 1B), 
the fourth pad is between the first pad and the third pad and adjacent to at least one of the first and third pads (fig 1B), 
a third bonding wire (top 120, fig 1B) connects to the second terminal and the third pad, 
a fourth bonding wire (120L1) connects to the third terminal and the fourth pad, 
Zhang does not disclose that the fourth pad is an input/output pad, the first pad is a power supply pad or ground pad, and the third pad is the other of the power supply and the ground pad. (Rather, Zhang discloses that the fourth pad is VDD or GND; the first pad is VDD or GND; and the third pad is an unspecified pad 116, fig 1B, para 0017.) 
Nevertheless, signal pads and VDD/ground pads are often interleaved within a given row on a semiconductor chip.  For example, Katagiri discloses a fourth pad (4th, annotated fig 10) which is an input/output pad (A1, address signal para 0050), a first pad (1st, annotated fig 10) is a power supply pad or ground pad (ground G), and a third pad (3rd, annotated fig 10) which is the other of the power supply and the ground pad (power V).
A person having ordinary skill in the art would recognize that signal pads are required to access memory, and could arrange these pads between the power and ground pads, as disclosed by Katagiri.  Since the pads of Katagiri and Zhang are comparable and used in the same way, a person having ordinary skill in the art at the time of filing would have readily recognized the finite number of predictable solutions for arranging the power, ground, and signal pads.  These predictable solutions include: placing signal pads beside the VDD/ground, and placing signal pads between the VDD/ground.  Absent unexpected results, it would have been obvious to try using a different arrangement of pads.  Additionally, rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It appears that the claimed arrangement of pads within a row produces no functional difference and therefore would have been obvious.	
Thus the claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

    PNG
    media_image3.png
    746
    528
    media_image3.png
    Greyscale

Regarding claim 5, Zhang discloses that a shape of the fourth bonding wire (120L1) is different from that of the adjacent first bonding wire (120m2, fig 1b) and third bonding wire (120m1, fig 1b).






Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US 20140008796 A1) discloses attaching wires to different parts of a bond pad, fig 14, in the X and Y directions above and below midline, in order to space wires farther apart, para 0111.  The different spacing causes the wires to have a variety of arcuate shapes, fig 13.
Downey (US 20030173668 A1) discloses spacing wire bond sites apart on a single terminal, fig 18.
	Song (US 20120080806 A1) discloses double wire bonds forming a closed circuit loop for each chip in a stack, in order to detect defects in bonding wires, para 0060, fig 4.
	Khalaf (US 20210074668 A1) discloses double wire bonds which are spaced apart (122, 124) and the wires each have different bonding techniques on the same pad, thus causing the wires to be shaped differently, fig 1A.
	 Hung (US 20080150100 A1) discloses a multichip stack in which all of the chips are same chips, para 0041, fig 7.

    PNG
    media_image4.png
    777
    512
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    314
    422
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    465
    531
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    534
    497
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    407
    362
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817
	
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822